United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 27, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-21074
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TULIO MARIA SOTO GIL,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:05-CR-256-2
                      --------------------

Before JOLLY, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Tulio Maria Soto Gil appeals the sentence that he received

after he pleaded guilty to possessing and importing more than 100

grams of heroin with intent to distribute.   Soto Gil argues that

the district court erred when it concluded that the heroin

possessed by his codefendant was reasonably foreseeable to him

and consequently attributed his codefendant’s quantity of heroin

to him for sentencing purposes.

     A district court’s determination of the quantity of drugs is

a factual finding that is reviewed for clear error.     United

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-21074
                                  -2-

States v. Villanueva, 408 F.3d 193, 202-03 & n.9 (5th Cir. 2005);

United States v. Ponce, 917 F.2d 841, 842 (5th Cir. 1991).        This

court will uphold a district court’s factual finding if it is

plausible in light of the record as a whole.      Villanueva, 408

F.3d at 203.     In determining drug quantities for sentencing

purposes, the district court may rely on any relevant evidence

which has “sufficient indicia of reliability.”      United States v.

Posada-Rios, 158 F.3d 832, 878 (5th Cir. 1998).      The presentence

report (PSR) generally bears sufficient indicia of reliability,

and the district court may adopt the facts contained within the

PSR without further inquiry if the facts have an adequate

evidentiary basis and the defendant has not presented any

evidence to refute the facts to which he objects.      United States

v. Alford, 142 F.3d 825, 831-32 (5th Cir. 1998).

     The district court’s finding that the heroin possessed by

his codefendant was reasonably foreseeable to Soto Gil is not

clearly erroneous as it is plausible in light of the record as a

whole.   See U.S.S.G. § 1B1.3(a)(1)(B).     The district court

adopted the PSR, which provided evidence that Soto Gil and his

codefendant participated in jointly undertaken criminal activity.

Soto Gil did not contest the veracity of this information and did

not provide any evidence to refute the facts in the PSR.         See

United States v. Caldwell, 448 F.3d 287, 291 (5th Cir. 2006)

     AFFIRMED.